Citation Nr: 0308048	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  95-15 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased disability evaluation for 
residuals of shell fragment wounds (SFWs) to the left knee, 
with keloid formation, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased disability evaluation for 
residuals of SFWs to the right knee, with degenerative 
changes, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for 
residuals of SFWs to the right thigh, muscle group XIII, with 
keloid formation, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased disability evaluation for 
residuals of SFWs to the right leg, muscle group X, with 
keloid formation, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased disability evaluation for 
residuals of SFWs to the left leg, muscle group X, with 
keloid formation, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased disability evaluation for 
scar of the left chest wall, with keloid formation, currently 
evaluated as 10 percent disabling.

8.  Entitlement to an increased disability evaluation for 
SFWs to the left arm, with keloid formation, currently 
evaluated as 10 percent disabling.

9.  Entitlement to an increased (compensable) disability 
evaluation for residuals of SFWs to the left temporal region, 
with retained foreign body fragments.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	New York State Veterans' 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel





INTRODUCTION

The veteran served on active duty from September 1966 to 
December 1969.

The above matters comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The Board remanded this case in March 2001 for additional 
development.  The RO has returned the case to the Board for 
appellate disposition.


REMAND

Having received notification from the veteran that he wished 
to have a hearing before a Veterans Law Judge, the RO sent 
him a form, in December 2001, asking him to clarify what type 
of hearing he wanted.  The veteran filled out that form, 
marking both the options of a Travel Board hearing and a 
videoconference hearing, but marking the former as his first 
choice, and the latter as his second choice.  The RO 
thereafter sent the veteran a letter, dated in November 2002, 
asking him to clarify, within 30 days from that letter, the 
type of hearing that he was requesting.  The veteran did not 
respond to that letter.  Thus, the Board will assume that the 
veteran's first choice stands.

According to VA regulation, an appellant or his or her 
representative may request a hearing before the Board at the 
RO at the time of the submission of his or her Substantive 
Appeal, or at any time thereafter.  38 C.F.R. § 20.703 
(2002).  Accordingly, this case must be remanded to the RO 
for a Travel Board hearing to be scheduled.

The case is thus remanded for the following:

The RO should schedule the veteran for a 
Travel Board Hearing in connection with 
his appeal.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.

No action is required of the veteran until he receives 
further notice.  The purpose of this remand is to accord the 
veteran due process.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this 
appeal.

The veteran is hereby advised that he has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




